Ex. 10.57 September 16, 2009 Mr. Lonnie “Bo” Pilgrim P. O. Box 93 Pittsburg, Texas 75686 Dear Mr. Pilgrim: This letter agreement (the “Agreement”) confirms the agreement between Pilgrim’s Pride Corporation in connection with Pilgrim’s Pride Corporation’s reorganization under title 11 of the United States Code, and you, to engage in a consulting arrangement for the Term (as defined below). 1.Term. The term of your Consulting Services (as defined below) shall commence on the closing date (the “Effective Date”) of the transactions contemplated by the Stock Purchase Agreement between Pilgrim’s Pride Corporation and JBS USA Holdings, Inc., and shall terminate on the date that is five years from the Effective Date (the “Term”). 2.Services. (a)Consulting Services.During the Term, you shall have either the title “Chairman Emeritus” or “Senior Advisor” and your consulting services (the “Consulting Services”) shall consist of providing services to the reorganized business of Pilgrim’s Pride Corporation (the “Company”) that are comparable in the aggregate with the services provided by you to the Company prior to the Effective Date, including without limitation advisory services with regard to governmental relations, strategic and operational matters and other such services as may be requested from time to time by the Board of Directors of the Company.You shall be required to devote as much time as is reasonably necessary to perform the Consulting Services. (b)Travel in Connection with Services.During the Term, you shall be expected to travel from time to time in connection with your provision ofthe Consulting Services, as mutually agreed by the parties.The Company shall provide you access to a corporate aircraft which shall be used to transport you to carry out your duties hereunder. (c)Board Service.You shall be appointed to the Board of Directors of the reorganized Company, and shall be nominated for subsequent terms on the Board of the Company and its successors during the Term.Should you become unable to serve, for health reasons or otherwise, the board seat shall be filled by your son, Lonnie Ken Pilgrim. A board seat of the Company shall at all times be filled by you or your son to the extent provided in, NYDOCS01/1213218.4 Mr. Lonnie “Bo” Pilgrim
